
	
		II
		111th CONGRESS
		1st Session
		S. 2796
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2009
			Mr. Enzi (for himself,
			 Mr. Nelson of Nebraska,
			 Mr. Alexander, Mr. Burr, Mr.
			 Coburn, Mr. Gregg,
			 Mr. Hatch, Mr.
			 Isakson, Mr. McCain,
			 Ms. Murkowski, and
			 Mr. Roberts) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To extend the authority of the Secretary of Education to
		  purchase guaranteed student loans for an additional year, and for other
		  purposes.
	
	
		1.Extension of student loan
			 purchase authoritySection
			 459A of the Higher Education Act of 1965 (20 U.S.C. 1087i–1) is amended—
			(1)in subsections
			 (a)(1), (a)(3)(A), and (f), by striking July 1, 2010 and
			 inserting July 1, 2011; and
			(2)in subsection (e)—
				(A)in the matter
			 preceding clause (i) of paragraph (1)(A) and the matter preceding subparagraph
			 (A) of paragraph (2), by striking September 30, 2010 and
			 inserting September 30, 2011;
				(B)in paragraph (2),
			 by striking February 15, 2011 and inserting February 15,
			 2012; and
				(C)in paragraph (3),
			 by striking 2010, and 2011 and inserting 2010, 2011, and
			 2012.
				2.Extension of
			 authority to designate lenders for lender-of-last-resort programSection 428(j) of the Higher Education Act
			 of 1965 (20 U.S.C. 1078(j)) is amended—
			(1)in paragraph (6),
			 by striking June 30, 2010 and inserting June 30,
			 2011;
			(2)in paragraph (7), by striking June
			 30, 2010 and inserting June 30, 2011; and
			(3)in paragraph
			 (9)(A)—
				(A)in the matter
			 preceding subclause (I) of clause (ii), by striking June 30,
			 2011 and inserting June 30, 2012;
				(B)in subclause (III)
			 of clause (ii), by striking June 30, 2010 and inserting
			 June 30, 2011; and
				(C)in the matter
			 preceding subclause (I) of clause (iii), by striking July 1,
			 2011 and inserting July 1, 2012.
				
